Opinion issued September 27, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00622-CR
                           ———————————
                  IN RE MIGUEL ANGEL YEPEZ, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Miguel Angel Yepez has filed a petition for writ of mandamus challenging

the trial court’s June 20, 2016 order compelling him to submit to an HIV test under

Article 21.31 of the Texas Code of Criminal Procedure.1




1
      The underlying case is The State of Texas v. Miguel Angel Yepez, cause number
      1412836, pending in the 174th District Court of Harris County, Texas, the
      Honorable Ruben Guerrero presiding.
      Because Yepez has not shown he is entitled to relief, we deny the petition.

TEX. R. APP. P. 52.8(a).

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Higley and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2